DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0277742 (“Yonemura”) in view of U.S. Patent Pub. 2010/0321857 (“Habu”).
Claim 1
Yonemura discloses a piezoelectric device comprising: a piezoelectric body (piezoelectric member 70); a vibration plate that vibrates when the piezoelectric body is driven (vibration plate 50); a first electrode positioned between the piezoelectric body and the vibration plate (first electrode 60); and a second electrode positioned to be separated from the first electrode by the piezoelectric body (second electrode 80), wherein the piezoelectric body includes an active portion that is a part sandwiched between the first electrode and the second electrode in a first direction along a thickness direction of the piezoelectric body (Fig. 4).
Yonemura does not appear to explicitly disclose a change width of a dC/dV value, which represents a change in capacitance with respect to a change in a voltage applied along a second direction orthogonal to the first direction, from one end of the active portion on a side of the first electrode to the other end of the active portion on a side of the second electrode in the first direction is 10% or less.
Habu discloses a piezoelectric capacitor having similar material and including variation of the capacitance becomes zero (paragraphs [0007, 0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a change width of a dC/dV value, which represents a change in capacitance with respect to a change in a voltage applied along a second direction orthogonal to the first direction, from one end of the active portion on a side of the first electrode to the other end of the active portion on a side of the second electrode in the first direction is 10% or less, as disclosed by Habu, into the device of Yonemura, for the purpose of providing a stable capacitance value over a range of use.

Claim 2
Yonemura in view of Habu discloses the piezoelectric device according to claim 1, wherein the piezoelectric body contains a perovskite-type60 complex oxide, which is represented by a general formula ABO3 containing Pb, Zr and, Ti, as a main component (Yonemura, paragraphs [0072-0073], ABO3 of PZT).  

Claim 3
Yonemura in view of Habu discloses the piezoelectric device according to claim 2, wherein a ratio of a molar amount of Zr to a total of the molar amount of Zr and a molar amount of Ti in the piezoelectric body is 0.52 or less (Yonemura, paragraph [0072]).  

Claim 5
Yonemura in view of Habu discloses the piezoelectric device according to claim 2, wherein the vibration plate includes, in the first direction, a first layer that contains SiO2 as a main component, and a second layer that is positioned at a position closer to the piezoelectric body than the first layer and contains ZrO2 as a main component (Yonemura, paragraph [0055], SiO2 layer 51 and ZrO2 layer 52).  

Claim 6
Yonemura in view of Habu discloses the piezoelectric device according to claim 5, further comprising: a seed layer oriented to a (100) plane between the 61 first layer and the second layer at a position where overlaps the active portion (Yonemura, paragraph [0059,0092], 100 orientation seed layer.  

Claim 7
Yonemura in view of Habu discloses the piezoelectric device according to claim 1, wherein the piezoelectric body contains crystals having a columnar structure (Yonemura, paragraph [0005], columnar grains).  

Claim 8
Yonemura in view of Habu discloses a liquid discharge head comprising: the piezoelectric device according to claim 1; and a pressure chamber through which liquid flows, wherein the liquid in the pressure chamber is discharged when the piezoelectric device is driven (Yonemura, Fig. 4, paragraph [0069]).  

Claim 9
Yonemura in view of Habu discloses a liquid discharge device comprising: the liquid discharge head according to claim 8; and a controller that controls a discharge operation from the liquid discharge head (Yonemura, paragraph [0067]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0277742 (“Yonemura”) in view of U.S. Patent Pub. 2010/0321857 (“Habu”), further in view of U.S. Patent Pub. 2011/0063376 (“Morozumi”).
Claim 4
Yonemura in view of Habu discloses the piezoelectric device according to claim 2.
Yonemura in view of Habu does not appear to explicitly disclose wherein a molar amount of Pb at the one end is larger than a molar amount of Pb at the other end.  
Morozumi discloses a similar piezoelectric element for liquid ejection including a PZT material with a higher excess amount of lead at a side of a second electrode compared to a side at a first electrode (paragraph [0090-0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a molar amount of Pb at the one end is larger than a molar amount of Pb at the other end, as disclosed by Morozumi, into the device of Yonemura in view of Habu, for the purpose of obtaining improved durability (Morozumi, paragraph [0092]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0277742 (“Yonemura”) in view of U.S. Patent Pub. 2011/0063376 (“Morozumi”).
Claim 10
Yonemura discloses a method for manufacturing a piezoelectric device, which includes a vibration plate (vibration plate 50), a first electrode (first electrode 60), a piezoelectric body (piezoelectric body 70), and a second electrode laminated in order along a forward direction of a first direction (second electrode 80) and in which the piezoelectric body contains a perovskite-type complex oxide represented by a general formula ABO362 containing Pb, Zr and, Ti, as a main component (paragraphs [0072-0073], ABO3 of PZT), the method comprising: a first step of forming a first precursor layer in the forward direction of the first electrode and forming a first piezoelectric layer of the piezoelectric body by firing the first precursor layer (paragraph [0091-0100]); a second step of laminating a plurality of second piezoelectric layers in the forward direction by executing a step of forming a second precursor layer in the forward direction of the first piezoelectric layer and a step of forming the second piezoelectric layer of the piezoelectric body by firing the second precursor layer a plurality of times (paragraph [0091-0100]); and a third step of forming the second electrode in the forward direction of the piezoelectric body (paragraph [0109]), 
Yonemura does not appear to explicitly disclose wherein a molar concentration of Pb in the first precursor layer is 1.10 to 1.30 times a molar concentration of Pb in the second precursor layer.
Morozumi discloses a similar piezoelectric element for liquid ejection including a PZT material with a higher excess amount of lead at a side of a second electrode compared to a side at a first electrode (paragraph [0090-0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a molar amount of Pb at the one end is larger than a molar amount of Pb at the other end, as disclosed by Morozumi, into the device of Yonemura, for the purpose of obtaining improved durability (Morozumi, paragraph [0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853